FILED
                            NOT FOR PUBLICATION                             MAY 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-30198

               Plaintiff - Appellee,             D.C. No. 4:10-cr-00102-SEH

  v.
                                                 MEMORANDUM *
RONDA RENEE BIRD,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                                                       **
                              Submitted May 15, 2012

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Ronda Renee Bird appeals from the 37-month sentence imposed following

her guilty-plea conviction for involuntary manslaughter, in violation of 18 U.S.C.

§§ 1153(a) and 1112(a). We have jurisdiction under 28 U.S.C. § 1291, and we




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      Bird contends that the government breached the plea agreement by failing to

move for a third point for acceptance of responsibility under U.S.S.G. § 3E1.1(b).

Under the terms of the plea agreement, the government was not obligated to move

for the third point if Bird acted in any way that was inconsistent with acceptance of

responsibility. The record reflects that the government had an adequate basis to

decline to move for the third point. Accordingly, it did not breach the plea

agreement. See United States v. Cannel, 517 F.3d 1172, 1177 (9th Cir. 2008)

("Because the government was obligated to move for the reduction only if [the

defendant] met the specified conditions, and because there is no suggestion that it

acted based on unconstitutional or arbitrary motives, the government did not

breach the plea agreement by not recommending an adjustment for acceptance of

responsibility.") (footnote omitted).

      AFFIRMED.




                                          2                                    11-30198